Citation Nr: 1310121	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-01 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and M.C.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to August 1989, and from August 1990 to February 1994, with subsequent reserve duty.  This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case was most recently at the VA RO in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran's current obstructive sleep apnea cannot be reasonably disassociated from his active military service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for obstructive sleep apnea.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 

384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran contends that his current obstructive sleep apnea had its onset during active service.  In this regard, during the December 2012 hearing before the Board, he testified that he experienced problems breathing and sleeping once he arrived to his posting in Germany.  He further testified that at such time, he was tested for asthma; however, the test was negative.  

In this regard, the Veteran's October 1983 induction physical examination shows the Veteran reported frequent trouble sleeping.  The report of medical examination is negative for a diagnosis of a sleep disorder.  See 38 U.S.C.A. § 1111 (West 2002).  In a November 1983 letter, the Veteran's private physician stated that after a review of the Veteran's private treatment records, the Veteran has never had asthma, he had viral wheezy bronchitis.  A December 1984 service treatment record shows a normal pulmonary function test, both pre- and post-bronchodilator.  The September 1989 separation physical examination is negative for complaints, treatment, or a diagnosis of a sleep disorder.  

The Veteran's service treatment records for his second period of service do not include an induction physical examination; however, the May 1991 separation examination indicates an expiratory wheeze on lung and chest examination.  The Veteran was referred for a pulmonary evaluation later that same month; the examiner noted that the symptoms of wheezing could be consistent with asthma, but upon pulmonary function testing, found no evidence of asthma or obstruction.  The examiner determined that no further evaluation was needed.  A June 1992 record, shows the Veteran reported difficulty breathing for the past two weeks; a history of asthma was denied.  The Veteran was given an inhaler for treatment.  An induction physical examination and separation physical examination are not associated with the claims file. 

Post-service records include a July 2007 letter with the results of a sleep study from the Veteran's private physician, T.G., M.D.  Dr. T.G. reported that the Veteran was diagnosed with severe obstructive sleep apnea syndrome by polysomnogram performed in March 2007.  T.G. opined that based on the Veteran's history, it was "likely that he has had such disorder for several years prior to the actual diagnosis."  

In August 2007, M.C., a fellow serviceman submitted a letter indicating that in June 2004 while on annual training at Fort Bragg, he and the Veteran slept in the field with a R., a medic for A Company 391st.  M.C. reported that R. observed that M.C. and the Veteran snored very loudly, that woke R. often during the 17 nights due to their snoring.  M.C. stated that R. told M.C. and Veteran that they both stopped breathing on several occasions, and they should seek medical help for signs of sleep apnea, which could cause a heart attack along with other problems.     

In April 2009, the Veteran's spouse submitted a letter indicating that she had been married to the Veteran for 24 years.  She reported that during the Veteran's active duty service, he began to snore at night, as well as during the day when he took naps.  She further reported that the Veteran's snoring got so loud, that it kept her awake at night, as well as awakened the Veteran himself at times.  

As indicated above, during the December 2012 hearing before the Board, the Veteran asserted that he experienced problems breathing and sleeping once he arrived to his posting in Germany.  He stated that at the time, he would continually wake up in the middle of the night.  He stated that he went to sick call a couple of times for such symptoms, and was given medication to help him relax.  He further stated that he had trouble breathing, and underwent several tests for asthma, which were negative.  He stated that prior to his wife's arrive in Germany, he slept in the barracks and he snored loudly, so other soldiers knocked on his door and woke him to make sure everything was alright.  He stated that his wife woke him several times during service due to his loud snoring.  He asserted that his symptoms increased in severity throughout his career in the U.S. Army, to a include feeling like he never slept, as well as shortness of breath.  He stated that in approximately 2004, he was put under anesthesia to have his wisdom teeth removed, and the doctor informed him that he stopped breathing during such time.  He stated that he was officially diagnosed with sleep apnea in 2007 and was given continuous positive airway pressure treatment.  

During the aforementioned hearing, the Veteran's spouse testified that she married the Veteran in June 1985, a few months into his first tour of active duty service.  She asserted that she noticed that the Veteran had trouble sleeping in Germany, to include snoring and breathing problems, which progressively worsened over time.  

During the same hearing, M.C., a fellow serviceman, testified that he met the Veteran in October 2002 during a reserve duty drill.  M.C. asserted that he noticed the Veteran gasped for air during the evening, in their shared a room.  He further stated that he also had a sleep apnea diagnosis.  He also testified, that in 2004, a specialist at Fort Bragg woke himself and the Veteran regarding the observation of breath holding during their sleep. 

The Board finds that the evidence of record supports a finding of service connection for obstructive sleep apnea.  Medical records show that obstructive sleep apnea was diagnosed in March 2007.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997). (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Veteran's private physician noted in July 2007, that based on the Veteran's history, it was likely that he had obstructive sleep apnea for several years prior to the actual diagnosis.  

The Board finds the Veteran's statements regarding the onset of breathing and sleeping difficulty during service and since separation, are competent and credible evidence as these are symptoms that are observable.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's account as to his symptomatology has been consistent and the medical evidence of record supports his account, as service treatment records indicate complaints of difficulty breathing during his first period of service.  His separation physical examination for his second period of service indicates an expiratory wheeze on lung and chest examination; however, asthma was ultimately ruled out.  His service treatment records for his second period of service show he reported difficulty breathing for the past two weeks; a history of asthma was denied.  The Veteran retired from reserve service in 2006, and was diagnosed with obstructive sleep apnea shortly thereafter, in March 2007.  Moreover, the testimony of the Veteran's spouse corroborates the Veteran's statements of onset during service, as she asserted that the Veteran had difficulty breathing and sleeping, as well as snored loudly in Germany, which progressively worsened.  Likewise, the testimony of M.C. further corroborates the Veteran's statements of continuity of symptomatology post active duty service, as he noticed that the Veteran gasped for air during the night, when they slept in the same room during a reserve duty drill.   

Accordingly, the Board finds that the evidence is at least in equipoise with regard to this claim, and therefore, with application of the benefit of the doubt doctrine, service connection for obstructive sleep apnea, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

ORDER

Service connection for obstructive sleep apnea is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


